     Case: 1:19-cv-04732 Document #: 37 Filed: 10/24/19 Page 1 of 1 PageID #:349


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Pittman v. Viamonte                            Case Number: 1:19-cv-04732
            Investments Group, LLC, et al

An appearance is hereby filed by the undersigned as attorney for:
Viamonte Investments Group, LLC, Oscar Perretta and Salvador Ruiz
Attorney name (type or print): Jonathan R. Koyn

Firm: Attorney at Law

Street address: 1034 Sterling Avenue

City/State/Zip: Flossmoor, IL 60422

Bar ID Number: 6256235                                     Telephone Number: 708-960-0487
(See item 3 in instructions)

Email Address: jon@koynlaw.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 10-24-2019

Attorney signature:            S/ Jonathan R. Koyn
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
